Title: From James Madison to James Madison, Sr., 30 October 1791
From: Madison, James
To: Madison, James, Sr.


Hond Sir
Philada. Ocr. 30. 1791.
We arrived here yesterday morning was a week, having been obliged to push through the bad weather by the discovery first made at Mount Vernon that the meeting of Congress was a week earlier than was calculated at our setting out. The President had been under the same mistake, and had but just been apprized of it. Many others had equally miscalculated.
Being obliged to attend immediately on my arrival to Public business I have not been able to give the attention to yours & that of others which I wished. I have however seen Mr. Leiper so far as to learn from him that your Fredericksburg Tobo. is in his hands; and that a shilling or two more may be expected for it than for the preceding shipment. As soon as the sale is made, and I can execute the other commissions you have given me, I will write you an account of the whole. The price of the best Sugars is I find £4–8. Virga. Currency per Ct. and Coffee about 1/. do. per lb.
The past week has been spent rather in preparations for the business of the present session of Congs. than in the actual commencement of it. You will find what has been done in the inclosed papers. Mr. Hammond the expected Minister from G. Britain arrived in the last packet & has been here some days. His public character has not yet been announced in form. If any communications have been made by him on the subject of his mission, they are known to the Executive Department alone. I am extremely anxious to know the state of my Mothers health which was so unsettled when I left home. I am looking out for the information by every mail. Present my dutiful regards to her. I remain yr. affecte. son
Js. Madison Jr
